Order filed August 1, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00327-CV
                                  ____________

       IN RE JOANNE WILKIE (BROCHSTEIN) MANCHA, Relator




                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-45190

                                    ORDER

      This is an original proceeding filed April 17, 2013. On June 27, 2013,
relator was deemed indigent; therefore she is entitled to proceed without advance
payment of costs.    On July 24, 2013, this court granted relator’s motion to
supplement the record with the record of the hearing held March 15, 2013.
      Accordingly, the official court reporter for the 312th District Court is
directed to file the reporter’s record of the hearing held March 15, 2013 within 10
days of the date of this order.

                                      PER CURIAM